Name: 2004/489/EC, EuratomDecision of the representatives of the Governments of the Member States of the European Union of 1 May 2004 appointing judges at the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  European construction
 Date Published: 2004-05-01

 1.5.2004 EN Official Journal of the European Union L 169/22 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION of 1 May 2004 appointing judges at the Court of Justice of the European Communities (2004/489/CE, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (2003 Act of Accession), and in particular Article 46(1) and (2)(a) thereof, Whereas: (1) Article 46(1) and (2)(a) of the 2003 Act of Accession provides for the appointment of ten judges at the Court of Justice. The term of office of five of those judges is to expire on 6 October 2006. These judges are to be chosen by lot. The term of office of the other judges is to expire on 6 October 2009. (2) 10 additional judges at the Court of Justice of the European Communities should therefore be appointed, in accordance with the above Article and after having drawn lots as provided therein, HAVE DECIDED AS FOLLOWS: Article 1 The following are hereby appointed judges at the Court of Justice of the European Communities for the period from 1 May 2004 to 6 October 2006: Mr JiÃ Ã ­ MALENOVSKÃ  Mr George ARESTIS Mr Egils LEVITS Mr Pranas KÃ ªRIS Mr Anthony BORG-BARTHET Article 2 The following are hereby appointed judges at the Court of Justice of the European Communities for the period from 1 May 2004 to 6 October 2009: Mr Uno LÃ HMUS Mr Endre JUHÃ SZ Mr Jerzy MAKARCZYK Mr Marko ILEÃ IÃ  Mr JÃ ¡n KLUÃ KA Article 3 This Decision shall take effect on 1 May 2004. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 May 2004. The President A. ANDERSON